 

 

Case: 3:20-cv-50092 Document #: 4 Filed: 02/06/20 Page 1 of 4 PagelD #:23 a

F i | i= co need additional space for ANY section, please attach an additional sheet and reference that section.]

UNITED STATES DISTRICT COURT FOR THE

FEB 06 2020 NORTHERN DISTRICT OF ILLINOIS
ASG. Sea - IN FORMA PAUPERIS APPLICATION
CLERK, U.S. DISTRICT AND FINANCIAL AFFIDAVIT
Plaintiff 1:20-cv-00865
NS De pact we) of Geugng Judge Thomas M. Durkin
UeQan Nevelopnent Magistrate Judge Young B. Kim
7) NGQ\e 31 P\ ro LOD Chtago
Defendant(s).
TL b06c%H4

Instructions: This application must be updated at least annually. Please answer every question.
Do not leave any blanks. If the answer is “none” or “not applicable (N/A),” write that response.
Wherever a box is included, place a Y in whichever box applies. If you need more space to
answer a question or to explain your answer, attach an additional page that refers to each such
question by number and provide the additional information. Please print or type your answers.

Application: I, Leinie SOWORSOn , declare that I am the M7 plaintiff

OD) petitioner OJ movant DO (other ) in the
above-entitled case. This affidavit constitutes my application to proceed OD) without full
prepayment of fees, or &Q in support of my motion for appointment of counsel, or K] both. I
declare that I am unablé to pay the costs of these proceedings, and I believe that I am entitled to
the relief sought in the complaint/petition/motion/appeal. I understand that the judge can grant
my application, deny my application, or require that I pay a partial filing fee. In support of my
application, I answer the following questions under penalty of perjury.

 

1. Are you currently incarcerated? O Yes TA No
(If “No” go to question 2.)

ID #: Name of prison or jail:
Do you receive any payment from the institution? O Yes No

Monthly amount:

 

 

2. Are you currently employed? O Yes fl No
A. If the answer is “‘yes,” state your:
Monthly salary or wages:___ Ss NON2
Name and address of employer: Sr
B. If the answer is “no,” state your:

Beginning and ending dates of last employment: _~L 1 oat Know)

Last monthly salary or wages: _N) DWJ@

 

Name and address of employer: _ Nowe

 

~~
3. Are you married? ‘Bh Yes G/No
If the answer is “yes”, is your spouse currently employed? O Yes O No
[If you need additional space for ANY section, please attach an additional sheet and reference that section.]

Rev. 08/23/2018
 

 

Case: 3:20-cv-50092 Document #: 4 Filed: 02/06/20 Page 2 of 4 PagelD #:24

[If you need additional space for ANY section, please attach an additional sheet and reference that section.]

Spouse ’s Monthly salary or wages:
eT “ny

Name and address of employer:

 

 

In addition to your income stated above in response to Question 2 (which you should not
repeat here), have you or anyone else living at the same residence received more than
$200 in the past twelve months from any of the following sources? Place a V next to
“Yes” or “No” in each of the categories A through G , check all boxes that apply in each
category, and fill in the twelve-month total in each category.

A. O Salary or O wages O Yes No
Total received in the last 12 months:
Received by: >

B. O Business, 0 profession or 0 other self-employment O Yes va No
Total received in the last 12 months:
Received by: ©

C. O Rental income, 0 interest orO dividends O Yes x No

Total received in the last 12 months: oO
Received by: QO

<=

D. O Pensions, & social security, O annuities,O life I Yes O No
insurance, Miisability, O workers’ compensation,
OD alimony or maintenance or 0 ee ae or 0 child support
"4

Total received in the last 12 months: 15 2.

Received by: Sacic\ Zesty

 

 

 

E. O Gifts or O inheritances O Yes No
Total received in the last 12 months: oO
Received by:
F. O Unemployment, 0 welfare, or 0 any other public O Yes ‘] No
assistance
Total received in the last 12 months: o
Received by: O
G. O Any other sources (describe source: © ) O Yes TA No
Total received in the last 12 months: oO
Received by: OQ
Do you or anyone else living at the same residence have more O Yes ‘TS No
than $200 in cash or checking or savings accounts?
Total amount: ©

 

In whose name held: oO Relationship to you: >

[If you need additional space for ANY section, please attach an additional sheet and reference that section.]

Rev. 08/23/2018

 
 

10.

Ll:

 

Case: 3:20-cv-50092 Document #: 4 Filed: 02/06/20 Page 3 of 4 PagelD #:25

[If you need additional space for ANY section, please attach an additional sheet and reference that section.]

Do you or anyone else living at the same residence own any

 

 

stocks, bonds, securities or other financial instruments? O Yes Z No
Property: QO Current value: ~O
In whose name held: QD Relationship to you: ©

 

Do you or anyone else living at the same residence own any real estate (with or without a
mortgage)? Real estate includes, among other things, a house, apartment, condominium,

 

 

cooperative, two-flat, etc. O Yes xi No
Type of property and address: O

Current value: © Equity: (Equity
is the difference between what the property is worth and the amount you owe on it.)

In whose name held: Relationship to you:

 

 

Amount of monthly mortgage or loan payments:
Name of person making payments:

 

Do you or anyone else living at the same residence own any automobiles with a current

 

market value of more than $1000? . O Yes X) No
Year, make and model: Joc’ D oDye Chectapert
Current value:_4 atheaees Equity: oO (Equity is ©

 

the difference between what the automobile is worth and the amount you owe on it.)
Amount of monthly loan payments: ___ Dane & OCF

In whose name held: if eime Jonne oRelationship to you: Sei F

Name of person making payments: None.

Do you or anyone else living at the same residence own any boats, trailers, mobile homes

or other items of personal property with a current market value of more than $1000?
O Yes gi No

 

 

 

 

Property: Nowe

Current value: Q Equity: ) (Equity
is the difference between what the property is worth and the amount you owe on it.)
Amount of monthly loan payments: oO

In whose name held: © __ Relationship to you: o

Name of person making payments: c>

 

List the persons who live with you who are dependent on you for support. State your
relationship to each person and state whether you are entirely responsible for the person’s
support or the specific monthly amount you contribute to his or her support. If none,
check here: YXNone.
Nan
None.

List the persons who do not live with you who are dependent on you for support. State
your relationship to each person and state how much you contribute monthly to his orher
support. If none, check here: W None.
Nove.
Now

[If you need additional space for ANY section, please attach an additional sheet and reference that section.]

Rev. 08/23/2018
 

 

Case: 3:20-cv-50092 Document #: 4 Filed: 02/06/20 Page 4 of 4 PagelD #:26

[If you need additional space for ANY section, please attach an additional sheet and reference that section.]

I declare under penalty of perjury that the above information is true and correct. I
understand that 28 U.S.C. § 1915(e)(2)(A) states that the court shall dismiss this case at
any time if the court determines that my allegation of poverty is untrue.
x : f
Date: )- 6-20 OA oo Pewee
Signature of Applicant
lerne Solansoan
(Print Name)

 

 

NOTICE TO PRISONERS: In addition to the Certificate below, a prisoner must also attach a
print-out from the institution(s) where he or she has been in custody during the last six months
showing all receipts, expenditures and balances in the prisoner’s prison or jail trust fund
accounts during that period. Because the law requires information as to such accounts covering
a full six months before you have filed your lawsuit, you must attach a sheet covering
transactions in your own account — prepared by each institution where you have been in custody
during that six-month period. As already stated, you must also have the Certificate below
completed by an authorized officer at each institution.

 

CERTIFICATE
(Incarcerated applicants only)
(To be completed by the institution of incarceration)

 

 

I certify that the applicant named herein, , LD# , has
the sum of $ on account to his/her credit at (name of institution)

. | further certify that the applicant has the following
securities to his/her credit: . | further certify that during the past six months the
applicant’s average monthly deposit was $ . (Add all deposits from all

sources and then divide by number of months).

 

 

Date Signature of Authorized Officer

 

(Print Name)

[If you need additional space for ANY section, please attach an additional sheet and reference that section.]

Rev. 08/23/2018
